                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    TINA EHRENBERG ET AL.                                      CIVIL ACTION

    VERSUS                                                        NO. 18-3406

    STATE FARM FIRE AND CASUALTY                             SECTION “R” (4)
    COMPANY



                           ORDER AND REASONS

       Before the Court is defendant’s motion to dismiss plaintiffs’ claims for

penalties and attorney’s fees. The Court grants the motion because plaintiffs

have not alleged that defendant acted in an arbitrary and capricious manner.


I.     BACKGROUND

       This case arises from a fire on February 13, 2016. 1 Plaintiffs Tina and

Harold Ehrenberg allege that the fire caused serious damage to their home

and property.2 Plaintiffs allege that they held a homeowner’s insurance

policy with defendant State Farm Fire and Casualty Company, and that the

policy was in effect at the time of the fire.3 After the fire, plaintiffs filed a

claim with State Farm. 4 According to plaintiffs, the parties reached an


1      R. Doc. 1-2 at 1 ¶ 4.
2      Id.
3      Id. ¶¶ 2-3.
4      Id. ¶ 5.
agreement as to the amount of plaintiffs’ claim for immovable property on

November 28, 2016. 5 But the parties allegedly have not yet resolved the

contents portion of plaintiffs’ claim.6

      On February 9, 2018, plaintiffs filed a petition for damages in

Louisiana state court. 7 Plaintiffs seek damages for all allowable amounts, as

well as costs and attorney’s fees.8 On March 29, 2018, defendant removed

the case to this Court. 9 Defendant then filed a motion to dismiss plaintiffs’

demand for punitive damages and attorney’s fees.10            Plaintiffs did not

respond to the motion.



II.   LEGAL STANDARD

      To survive a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the party pleads facts that allow the court to “draw the reasonable inference




5     Id. at 2 ¶ 6.
6     Id. ¶ 7.
7     R. Doc. 1-2.
8     Id. at 2 ¶ 8.
9     R. Doc. 1.
10    R. Doc. 9.
                                          2
that the defendant is liable for the misconduct alleged.” Id. at 678. A court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the nonmoving party. See Lormand v. US Unwired,

Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. Iqbal, 556 U.S. at 678. It need not

contain detailed factual allegations, but it must go beyond labels, legal

conclusions, or formulaic recitations of the elements of a cause of action. Id.

In other words, the face of the complaint must contain enough factual matter

to raise a reasonable expectation that discovery will reveal relevant evidence

of each element of the party’s claim. Lormand, 565 F.3d at 257. The claim

must be dismissed if there are insufficient factual allegations to raise a right

to relief above the speculative level, Twombly, 550 U.S. at 555, or if it is

apparent from the face of the complaint that there is an insuperable bar to

relief, Jones v. Bock, 549 U.S. 199, 215 (2007).



III. DISCUSSION

      Punitive damages are prohibited under Louisiana law unless

authorized by statute. Warren v. Shelter Mut. Ins. Co., 233 So. 3d 568, 586

(La. 2017) (“It is well-settled in Louisiana that punitive damages are available


                                       3
only where authorized by statute.”). Two statutes allow plaintiffs to recover

punitive damages when insurers arbitrarily or capriciously fail to pay a claim.

See La. Rev. Stat. §§ 22:1892, 22:1973. Plaintiffs may also recover attorney’s

fees under Section 1892. La. Rev. Stat. § 22:1892(b)(1). Statutory penalties

are not warranted when the insurer has a reasonable basis to defend the

claim and acts in good-faith reliance on that defense. Reed v. State Farm

Mut. Auto Ins. Co., 857 So. 2d 1012, 1021 (La. 2003). The bad faith statutes

are penal in nature and must be strictly construed. Id. at 1020.

      Section 1892 requires that an insurer pay claims or make an offer of

settlement within thirty days of receipt of a satisfactory proof of loss. La.

Rev. Stat. § 22:1892. In order to recover under Section 1892, a claimant must

demonstrate “that (1) an insurer has received satisfactory proof of loss, (2)

the insurer fail[ed] to tender payment within thirty days of receipt thereof,

and (3) the insurer’s failure to pay is arbitrary, capricious or without

probable cause.” La. Bag Co., Inc. v. Audubon Indem. Co., 999 So. 2d 1104,

1112-13 (La. 2008). The Louisiana Supreme Court has interpreted “arbitrary

and capricious” to mean “vexatious” or “unjustified, without reasonable or

probable cause or excuse.” Id. at 1114 (quoting Reed, 857 So. 2d at 1021).

      Section 1973 requires that insurers adhere to a standard of good faith

and fair dealing. La. Rev. Stat. § 22:1973. An insurer breaches its duty of


                                      4
good faith if it misrepresents pertinent facts, fails to pay a settlement within

thirty days, denies coverage without notice or consent, misleads a claimant

as to the applicable prescriptive period, fails to pay a claim within sixty days

of a satisfactory proof of loss arbitrarily or capriciously, or fails to pay under

Section 1893 arbitrarily or capriciously. Id. Courts have recognized that

“[t]he conduct prohibited by the two sections is ‘virtually identical.’” Hibbets

v. Lexington Ins. Co., 377 Fed. App’x 352, 355 (5th Cir. 2010) (quoting Reed,

857 So. 2d at 1020).

      Plaintiffs’ complaint contains no allegations that defendant has acted

in an arbitrary and capricious manner or violated the requirements of either

statute. Plaintiffs merely allege that “the contents portion of this fire claim

has not yet been resolved.”11 Indeed, plaintiffs have asserted neither that

they filed a valid proof of loss, nor that State Farm failed to pay within the

statutorily required timeframe. Plaintiffs also have not filed an opposition

to defendant’s motion to dismiss their claims for punitive damages and

attorney’s fees. Accordingly, the Court finds that plaintiffs have failed to

state a claim under Sections 1892 or 1973.




11    R. Doc. 1-2 at 2 ¶ 7.
                                        5
IV.   CONCLUSION

      For the foregoing reasons, defendant’s motion to dismiss plaintiffs’

claims for punitive damages and attorney’s fees is GRANTED. Plaintiffs’

claims for punitive damages and attorney’s fees are DISMISSED WITH

PREJUDICE.




          New Orleans, Louisiana, this _____
                                        3rd day of April, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    6
